Citation Nr: 1443895	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from March 1974 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2012 rating decisions that were issued by the Regional Office (RO) in Salt Lake City, Utah, which granted service connection for degenerative disc disease of the lumbar spine, as well as radiculopathy of the right lower extremity, and assigned separate 10 percent ratings, effective October 1, 2008, the date of the claim to reopen.  

There is no evidence of unemployability.  The most recent evidence indicates that the Veteran is employed.  Because a TDIU issue has not been reasonably raised by the record, it is not included among the issues currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disorder is primarily manifested by degenerative disc disease, pain, tenderness, a well-healed surgical scar, and right leg radiculopathy, with flexion to no worse than 90 degrees.  

2.  There is no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; severe muscle spasm or guarding; or incapacitating episodes having a duration of at least two weeks but less than four weeks during the past 12 months.  There is also no separately ratable neurological impairment in the left lower extremity, bladder, or bowel.   

3.  Prior to March 13, 2013, the Veteran's radiculopathy of the right lower extremity was productive of no more than mild incomplete paralysis of the sciatic nerve.
4.  From March 13, 2013, the Veteran's radiculopathy of the right lower extremity has been productive of moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  Prior to March 13, 2013, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2013).

3.  From March 13, 2013, the criteria for a disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran's increased rating claims on appeal stem from his disagreement following the grants of service connection for lumbar spine disability and radiculopathy in the right lower extremity.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The claims file contains the service treatment records (STRs), post-service VA and private medical evidence.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  No further notice or assistance to him with the claim therefore is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claims for Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).




When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

In addition, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id. 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id.  Note (1).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).

During service, the Veteran was treated for low back pain and radicular pain in the right lower extremity.  

Post-service, in February 1996, the Veteran slipped at work sustaining a low back strain.  In August 2002, he was seen for neck and back pain following a motor vehicle accident (MVA) and assessed with myalgia and arthralgia.  Records in 2003 show treatment for low back complaints and he was seen for sciatica of the right lower leg.  Private medical records dated in 2006 and 2007 from Physician Medicine and Rehabilitation show that the Veteran received epidural steroid injections and physical therapy for his low back condition.
A January 2008 magnetic resonance imaging (MRI) showed evidence of moderate disc protrusion, L4-5, eccentric to the right lateral recess, minimal disc protrusion and slightly extended to the right side, L5-S1, and moderate hypertrophic facet disease, bilaterally.

According to a March 2008 history and physical report authored by Dr. B.L.C., the Veteran had a large disc protrusion on the right at L4-5 with weakness in plantar flexion on tiptoe testing.  It was noted that the Veteran had had extensive therapy over the last year with multiple epidural injections and physical therapy without sustained benefits.  Surgery was therefore recommended.  

In mid-March 2008, the Veteran underwent a lumbar discectomy due to a lumbar herniated disc, right L4-5.

A post-surgery clinic visit note dated in April 2008 indicates that the Veteran's surgical wound had healed well without signs of infection.  Straight leg raising was negative, bilaterally.  Strength, sensation, reflexes, and ambulation were normal.  

During an August 2008 follow-up visit with a private medical provider, Alpine Spine, Sports & Rehabilitation, he reported having continued severe low back pain, but noted that his right leg pain had resolved.  On examination, his lower extremity reflexes were 1+ at the knees and ankles; toes were down going.  Straight leg raising was negative.  His strength was intact.  Sensation was intact as to pinprick, position, and vibration.  He appeared stiff with flexion and extension of the lumbar spine.  Pain was localized to the L4-L5 level.  There was a well healed surgical scar at that level.  Impression was chronic low back pain, probably due to symptomatic facet arthropathy at L4-L5.  

In his October 2008 application to reopen a previously denied claim, the Veteran stated that the low back surgery was successful at alleviating most of the burning pain shooting down his leg, but he still had disabling low back pain.  He stated that he could not pick up anything of considerable weight or carry anything for more than a few feet.  

In March 2009, the Veteran underwent a VA examination of his spine to determine the etiology of his current low back disorder.  He reported that although the discectomy helped, he still had significant symptoms.  He reported daily low back pain, with pain radiating down his right leg, which tended to be worse in the mornings.  His back became stiff in the evenings.  He also noted tingling and slight numbness down his right leg to the calf area.  He stated that he experienced flare-ups twice a week when carrying his tool bag incorrectly or lifting items.  He reported flare-ups were accompanied with increased pain, decreased range of motion by 50 percent, weakness, fatigue and incoordination.  He noted that since 1990 he had been an electronics technician and since his 2008 surgery he can perform his usual work but gets help with lifting anything.  He stated that he missed  days of work before his surgery but only one day since.

The March 2009 examiner noted that the Veteran presented with an antalgic gait; he had a limp favoring the right on heel-and-toe walk.  Examination revealed slight right-sided tenderness in the thoracolumbar spine.  Flexion of the thoracolumbar spine was to 90 degrees with pain from 70 degrees; extension was to 30 degrees with pain; Bilateral lateral flexion and rotation were all to 30 degrees.  He had no pain with all movements except with left lateral flexion at 30 degrees.  Repetitive motion did not change his symptoms.  

Muscle strength was 4+/5 on the right, and 5/5 on the left.  Sensory examination was normal.  Reflexes were diminished but symmetrical.  Straight leg raising was negative.  Slump test was positive on the right.  The examiner indicated that except as noted, there was no change in active or passive range of motion during repetitive motion testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare ups.  

As to the surgical scar on the Veteran's low back, the 2009 VA examiner noted that it was a well-healed, non-tender, superficial, and non-adherent to the underlying tissue.  The skin texture was normal with no instability, ulceration, breakdown, elevation, depression, inflammation, edema, or keloid formation.  The scar was lightly hypo-pigmented.  There was no induration, inflexibility, limitation of motion, or impairment of function caused by the scar.  Diagnosis was lumbar spine disc disease with right-side radiculopathy.  

In June 2011, a VHA medical opinion was provided by an orthopedic surgeon to resolve the question of etiology of the current low back disorder.  The VHA examiner ultimately related the Veteran's low back disorder and radiculopathy to his military service.  The severity of the low back disorder was not discussed.

A December 2011 MRI showed evidence of multilevel degenerative disc disease; greatest at L4-L5 and L5-S1 resulting in moderate foraminal narrowing and lateral recess narrowing; and small directed disc extrusion superimposed upon L5-S1 contributes to right lateral recess narrowing.   

According to a January 2012 VA physical medicine rehabilitation outpatient consultation report, the Veteran reported continued low back pain radiating into his right leg.  On examination, he was able to toe walk, but unable to heel walk due to pain.  It was noted that the Veteran stood and walked with a truncal shift to the right.  There was tenderness to palpation in the midline and right lower lumbar paraspinous region, along with over the right psis and bilateral greater trochanters.  He had some pain inhibition with proximal testing on the right.  On range of motion testing, the Veteran had pain radiating into the right leg with lumbar extension and rotation to the left.  He exhibited limited lumbar extension and rotation, bilaterally.  He had tight HF, quadriceps, hamstrings, and hip external rotators, bilaterally.  Assessment was chronic low back pain and right leg pain with right L5-S1 disc extrusion and S1 radiculitis; multilevel lumbar degenerative changes with likely facet osteoarthritis given positive response to "RFA" in the past; and bilateral gluteus medius tendinopathy.  He was encouraged to continue stretching and strengthening exercises.   He reported working as an electronics technician.

According to a July 2012 VA addendum, the Veteran had no bowel or bladder changes with his ongoing low back pain.  




In March 2013, the Veteran went additional VA examinations.  During the spine examination, he reported that flare-ups impact the function of his lumbar spine disability.  Flexion of the thoracolumbar spine was to 90 degrees or greater, with pain beginning at 85 degrees.  Extension was to 25 degrees, with pain beginning at endpoint.  Right lateral flexion was to 20 degrees, with pain beginning at endpoint.  Left lateral flexion was to 25 degrees, with pain beginning at endpoint.  Right lateral rotation was to 20 degrees, with pain beginning at endpoint.  Left lateral rotation was to 15 degrees, with pain beginning at endpoint.  

The Veteran performed repetitive use testing with 3 repetitions.  The examiner indicated that the Veteran did not have additional limitation in range of motion, functional loss, /and or functional impairment of the thoracolumbar spine.  The Veteran had localized tenderness to touch on the midline of the thoracolumbar spine.  He did not have guarding or muscle spasm of the thoracolumbar spine.  
Muscle strength testing of the lower extremities was normal (5/5).  There was no muscle atrophy.  Reflex of the right knee and right ankle was absent.  Straight leg raising was positive on the right, and negative on the left.  The Veteran had radicular pain.  He did not have any other neurologic abnormalities related to a thoracolumbar spine such as bowel or bladder problems.  

The examiner indicated that the Veteran had less than one week of incapacitating episodes of disc disease in the past year.  It was also noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  In addition, he did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran's surgical scar on his low back was not painful and/or unstable, nor was the total area of all related scars greater than 39 sq. cm.  Arthritis was documented.  A vertebral facture was not present.  The examiner stated that the Veteran's back disorder affected his ability to work in that he experienced difficulty lifting and carrying loads, and with mobility.




During a March 2013 VA peripheral nerve examination, the Veteran reported constant pain, and flare-ups upon prolonged walking and sitting.  His symptoms included mild constant pain (may be excruciating at times), mild intermittent pain (usually dull), mild paresthesia and/or dysesthesia in the right lower extremity.  

Muscle strength testing of the right and left lower extremities was normal.  There was no muscle atrophy.  Reflexes were absent in the right knee and right ankle.  Sensory examination of the right upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes was normal.  There were no trophic changes attributable to his peripheral neuropathy.  The Veteran had a mild antalgic gait due to arthritis of the lumbar spine and knee disability.  The examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve on the right, and also noted that the Veteran's radiculopathy did not impact his ability to work. 

Under the General Rating Formula, an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disorder is not warranted.  There is no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or severe muscle spasm or guarding.  Rather, the medical evidence reveals forward flexion of the lumbar spine to no less than 90 degrees, as exhibited during the VA examinations.  And although the Veteran has an antalgic gait, it is not shown to be due to muscle spasm or guarding in the low back as those manifestations are not present.  

The evidence documents that the Veteran has pain on lumbar spine motion. Notwithstanding, there is no evidence of additional functional loss in the lumbar spine after repetitive motion testing.  Overall, any functional loss present in the lumbar spine is adequately accounted for in the 10 percent rating currently assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

An initial rating in excess of 10 percent is also not warranted under the IVDS Formula because the competent evidence does not show that the Veteran's degenerative disc disease of the lumbar spine is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  To the contrary, it shows that he had experienced less than one week of incapacitating episodes of disc disease in the past year, as noted by the March 2013 VA examiner.  Thus, the criteria for an initial rating in excess of 10 percent for the service-connected lumbar spine disorder are not met pursuant to Diagnostic Code 5243.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2013) if supported by objective medical evidence.  Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).   

The rating schedule does not define the terms "mild," "moderate," or "severe."   Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2013).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2013).

As noted in the introduction, a separate 10 percent initial rating is currently in effect for radiculopathy of the right lower extremity and the issue of entitlement to a higher initial rating for that disability is on appeal here.  

Prior to March 2013, the probative evidence does not show that the Veteran's radiculopathy in the right lower extremity was more than mild in nature.  For example, see March 2009 VA examination report showing normal sensory examination, diminished but symmetrical reflexes, and muscle strength in the right leg as 4+/5.  (A 4/5 represents active movement against some resistance, and 5/5 represents normal strength).  

Review of the competent evidence reflects an increase in the severity of the Veteran's radiculopathy of the right lower extremity based on the March 2013 examiner's characterization of the disability as moderate in nature.  Therefore, from the date of the VA examination report, March 13, 2013, a higher rating of 20 percent is warranted for radiculopathy of the right lower extremity.

The Veteran's right leg symptoms, however, do not warrant a higher rating of 40 percent under DC 8520 because there is no competent and probative objective clinical evidence showing that the Veteran's right leg disability is productive of moderately severe incomplete paralysis.  The evidence shows that he currently experiences radicular pain, mild paresthesia and/or dysesthesia, and absent right knee and ankle reflexes in the right lower extremity; however, muscle strength testing in 2009 was 4+/5 and normal during the 2013 VA examination.  (A 4/5 represents active movement against some resistance, and 5/5 represents normal strength).  Sensory examinations have been noted as normal on all VA examination reports.  In addition, there is no evidence of muscle atrophy or trophic changes in the right lower extremity.  Moderately severe neurologic impairment in the right lower extremity has not been shown or approximated.

As to his left lower extremity, no neurologic impairment stemming from the lumbar spine disability is shown.  Sensory, motor, and reflex examination of the left extremity was regarded as normal during the 2009 and 2013 VA examination.  


A separate rating for neurologic impairment of the left lower extremity is therefore not in order.

Similarly, there is no evidence impairment of the bowel or bladder stemming from the low back disorder.  Indeed, in an August 2013 rating decision, the RO denied the Veteran's service connection claim for bowel dysfunction and urinary frequency, finding that neither condition was currently shown.  There is no indication that the Veteran expressed disagreement with the August 2013 rating decision; it is therefore final.

The Board also considered whether a separate rating is warranted for the Veteran's lumbar discectomy scar.  However, the evidence does not reflect, and the Veteran does not assert, that the scar is in any way disfiguring, or the equivalent of a painful or unstable scar.  A separate rating under the criteria for rating skin disabilities (Diagnostic Codes 7800-7805) is not warranted.  

In sum, there is no basis to award an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine; however, a rating of 20 percent is warranted for radiculopathy of the right lower extremity from March 13, 2013.  

 Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).   In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disorder and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran's service-connected lumbar spine disorder and radiculopathy are primarily manifested by low back pain, tenderness, stiffness, radicular pain and mild paresthesia and/or dysesthesia, and these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 8520; DeLuca, supra.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected low back disorder and radiculopathy, but the medical evidence reflects that those manifestations are not present.  

There is no evidence in the record or allegation of symptoms of and/or impairment due to his disc disease or right leg radiculopathy not encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised, but the record does not show the Veteran has been rendered unemployable as a result of his low back disorder or his radiculopathy of the right lower extremity, nor does he contend that it renders him unemployable.  A January 2012 VA record indicated that the Veteran had been employed as an electronics technician for the past ten years.  Therefore, there is no inferred TDIU claim in this case.



ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Prior to March 13, 2013, an initial rating higher than 10 percent for radiculopathy of the right lower extremity is denied.

From March 13, 2013, a 20 percent rating, but no higher, for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


